UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 2, 2013 CHARTER FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Charter) Maryland 333-185482 90-0947148 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1233 O. G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(706) 645-1391 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 2, 2013, Charter Financial Corporation, a federal corporation (the “Company”), announced that the members of First Charter, MHC (the “MHC”) and the Company’s stockholders each approved the Plan of Conversion and Reorganization pursuant to which the MHC will convert to the stock holding company form of organization.Charter Financial Corporation, a Maryland corporation and the proposed stock holding company for CharterBank, also announced the results of its offering of shares of common stock in connection with the conversion. A copy of the press release is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated April 2, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER FINANCIAL CORPORATION (Registrant) DATE: April 3, 2013 By: /s/Curtis R. Kollar Curtis R. Kollar Chief Financial Officer
